Citation Nr: 1710572	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  15-35 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder manifested by depression and anger.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a disability manifested by body aches.

5.  Entitlement to a disability rating greater than 30 percent for service-connected residuals of right knee injury, status post arthroscopic partial lateral meniscectomy with degenerative joint disease.

6.  Entitlement to an initial disability rating greater than 20 percent for service-connected lumbar sacral strain.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected cervical strain.
8.  Entitlement to an initial disability rating greater than 10 percent for service-connected right ankle sprain.

9.  Entitlement to an initial disability rating greater than 10 percent for service-connected left ankle sprain.

10.  Entitlement to an initial disability rating greater than 10 percent for service-connected gastritis with gastroesophageal reflux and hiatal hernia.

11.  Entitlement to a compensable disability rating for service-connected postoperative left knee scars.

12.  Entitlement to a total disability rating based on individual unemployability.

13.  Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to November 1979 and from September 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

The Board notes that the Veteran had filed separate claims for psychiatric disorders manifested by depression and by anger.  A claim for a psychiatric disorder encompasses all claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Though a Veteran may only seek service connection for one psychiatric disorder, the claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed ...."  Id.  As such, the issues have been recharacterized as captioned above.

The Veteran had requested to be scheduled for a hearing before a Veterans Law Judge.  However, in correspondence received in April 2016, the Veteran's representative indicated that she no longer wished to testify at a Board hearing.  The Board therefore finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a psychiatric disorder and a disability manifested by body aches; and increased disability ratings for the service-connected right knee disability, postoperative left knee scars, lumbar sacral strain, cervical strain, right ankle sprain, and a left ankle sprain; and entitlement to a TDIU and special monthly compensation based upon the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A right elbow disability did not have its clinical onset in service; was not manifested by arthritis during an applicable presumptive period; and is not otherwise related to active service.

2.  A left shoulder disability did not have its clinical onset in service; was not manifested by arthritis during an applicable presumptive period; and is not
otherwise related to active service.

3.  The service-connected gastritis with gastroesophageal reflux disease and hiatal hernia is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for the establishment of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for an initial disability rating greater than 10 percent for service-connected gastritis with gastroesophageal reflux and hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA must inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2004, December 2009, January 2010, October 2010, April 2011, and December 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating, the Board notes that this is an appeal arising from a grant of service connection in a July 2001 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Right Elbow Disability

The Veteran asserts that she has a right elbow disability that is manifested as a result of her period of active service.  She described daily pain level as a seven on a scale of 10.  She added that she experiences limited movement and that, being right handed, she has pain with dressing and engaging in activities of daily living.

A review of the Veteran's service treatment records does not show any treatment for or a diagnosis of a right elbow disability.

Following service, VA outpatient treatment records dated from March 2006 to November 2007 show intermittent treatment for symptoms associated with a right elbow disorder, to specifically include right tennis elbow.  She was treated with steroid injections, and in October 2007, she underwent a right lateral epicondylar release procedure. 

In September 2010, she submitted color photographs that, in pertinent part, showed a linear scar along the right elbow.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection a right elbow disability.  In this regard, there is no evidence of a right elbow disability in service and no treatment for an elbow disorder until many years after separation.  Moreover, there is no evidence of a nexus between an in-service injury or disease and the current right elbow disability.  There is also no evidence of record to suggest that the Veteran had manifested arthritis of the right elbow within one year of separation from service.

The Board recognizes the Veteran's contentions that she has had right elbow symptoms as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of right elbow symptoms since service, her opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a right elbow disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with right elbow until 2006, and no competent medical evidence linking the reported right elbow disorder to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.


Left Shoulder Disability

The Veteran asserts that she has a left shoulder disability that is manifested as a result of her period of active service.  

A review of the Veteran's service treatment records reveals that in 1981, she reported left shoulder pain and swelling after an injury.  Subsequent records were
negative as to any shoulder problem.  Following service, there is no evidence of record to suggest that the Veteran had manifested arthritis of the left shoulder within one year of separation from service.

VA outpatient treatment records reveal an extensive history of left shoulder pain in 2007 and 2008 after opening a picnic table, with a diagnosis of a left rotator cuff tear that was surgically repaired.

A VA examination report dated in October 2010 shows that the Veteran reported symptoms of deformity, pain, stiffness, and weakness of the left shoulder.  The examiner noted additional symptoms of crepitus, tenderness and guarding.   Following examination, the diagnosis was left shoulder rotator cuff tear, status post-surgical repair.  The VA examiner opined that the Veteran's current left shoulder condition was less likely than not related to the noted shoulder injury in service as there were no further complaints of a shoulder injury, nor any X-ray evidence of a shoulder problem, and the complaints did not emerge of a left shoulder problem until VA records documented the complaint of hearing a pop in the left shoulder in 2007 after opening a picnic table.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left shoulder disability.  In this regard, the October 2010 VA examination report is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes that the Veteran has provided a history of left shoulder 
symptoms since the reported in-service pain in 1981, and the service treatment records do note she reported pain at that time.

The Veteran is fully competent to attest to factual matters of which she had first-
hand knowledge, e.g., experiencing pain in service, reporting to sick call, etc.  This competency also applies to her post-service symptomatology, if any.  See 38 C.F.R. § 3.159 (a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  If the Board finds the Veteran credible, her reported history alone is sufficient to prove her claim in the absence of other evidence to the contrary.  See 38 U.S.C.A. § 1154 (a).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377.  The general principle that trauma may lead to joint pathology is commonly known and, therefore, the Veteran's testimony that her left shoulder pathology is related to in-service trauma has some tendency to make a nexus more likely than it would be without such an assertion. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinion.  The examiner provided a rationale for the opinion; and the Veteran has not included a convincing rationale supporting her theory that the pertinent disability is related to service. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361. The benefits sought on appeal must, therefore, be denied.

Increased Disability Rating For Gastritis 
With Gastroesophageal Reflux And Hiatal Hernia

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
I 
It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's disability is  currently rated at 10 percent by analogy under Diagnostic Code 7346 which provides for the evaluation of a hiatal hernia.  Pursuant to the criteria of this provision, a rating of 10 percent is warranted where the evidence shows two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent rating is warranted where the evidence shows persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where the evidence shows symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2016).

VA regulations acknowledge that certain diseases of the digestive system produce a common disability picture and that certain coexisting diseases do not lend themselves to distinct and separate disability evaluations without constituting pyramiding.  38 C.F.R. § 4.113.  See 38 C.F.R. § 4.14 (rating the same disability under various diagnoses is to be avoided).  Moreover, regulations specify that disabilities under certain diagnostic codes, such as Diagnostic Codes 7305 (Duodenal Ulcer) and 7346, will not be combined with each other.  Rather, a single disability rating is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating when warranted by the severity of the overall disability.  38 C.F.R. § 4.114.

A review of the medical evidence of record shows that a VA pre-separation examination report dated in June 2001 reveals that the Veteran had no current symptoms, but rather a history of reflux and dyspepsia.  The use of medication as needed for control was indicated.  Review of the service treatment records had shown reported findings of erosive esophagitis, gastroesophageal
reflux disorder, and hiatal hernia.

A VA outpatient treatment record dated in December 2003 shows that the Veteran was said to have a five year history of gastroesophageal reflux disease and peptic ulcer disease.  Symptoms of reflux were said to occur at approximately mid-afternoon, with a burning sensation that would lead to coughing.  She was treating with medication was dramatic decrease in reflux symptoms.  The assessment was gastroesophageal reflux disease/peptic ulcer disease.  Treatment with a proton pump inhibitor was recommended.

A VA outpatient treatment record dated in June 2004 shows that it was noted that the Veteran had mild gastroesophageal reflux disease, with no early satiety, no change in stool habits, bright red blood per rectum, melena, or constipation.   The assessment was gastroesophageal reflux disease - well controlled on medication.

A VA examination report dated in October 2004 shows that the Veteran was said to have not had a history of abdominal surgery or malignancy.  She had no peritoneal tuberculosis, however, she gave a history of chronic dyspnea as well as reflux.  She added that she would experience continued frequent indigestion and epigastric discomfort.  An August 2000 esophagogastroduodenoscopy was said to have revealed an erosive gastritis with hiatal hernia and gastroesophageal reflux disease.  She treated with medication and over-the-counter antacids.  She noted that non-steroidal anti-inflammatory drugs that had been prescribed for her knee disability would aggravate her symptomatology and relate to her gastroesophageal reflux disease.  Physical examination of the abdomen revealed normal bowel sounds in all quadrants.  She had tenderness in the abdomen below the umbilicus.  No masses or
organomegaly were noted.  A barium swallow and upper gastrointestinal study were ordered, but the Veteran failed to report for the study.  The diagnoses were hiatal hernia, gastroesophageal reflux disease, and erosive esophagitis.  

A VA examination report dated in June 2007 shows that the Veteran was noted to have gastritis with gastroesophageal reflux disease and hiatal hernia.  She was taking medication once per day which was helping her by reducing episodes of nausea and vomiting, although nausea was a more constant symptom for her.  Posture was said to accentuate the reflux.  There was no abdominal cramping, diarrhea, or constipation.  There was no history of esophageal dilation.  Physical examination revealed the abdomen was nondistended and nontender.  The diagnosis was gastritis with gastroesophageal reflux disease and hiatal hernia.

VA outpatient treatment records dated in August 2007, June 2008, July 2009 and November 2009 show that the Veteran reported ongoing symptoms associated with her gastroesophageal reflux disease.  She endorsed chronic constipation.  She was advised about diet and given medication.

A VA examination report dated in May 2011 shows that the Veteran described a history of ongoing symptoms as set forth above.  She indicated that she was taking medication daily which helped.  Her course since onset was said to be stable.  Physical examination revealed normal inspection and bowel sounds.  There was no abnormality or auscultation.  There were no palpable mass, hernia, or ascites.  There was no abdominal guarding or tenderness.  The liver and spleen were normal.  There was no period of incapacitation.  The diagnosis of gastritis was continued.

A private medical record from October 2012 shows, in pertinent part, that the Veteran's diagnoses included gastroesophageal reflux disease.  There was no description of symptoms associated thereto.

Having carefully considered the evidence of record, the Board concludes that the 10 percent disability rating currently assigned adequately compensates the manifestations of the service-connected gastritis with gastroesophageal reflux disease and hiatal hernia.  The findings on examination in this case do not more nearly approximate the next higher disability rating under the schedular criteria. 

In this regard, the medical evidence of record has not shown that the Veteran manifests persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In June 2001, there were no current symptoms, but rather a history of reflux and dyspepsia.  In December 2003, symptoms of a burning sensation were treated successfully with medication.  In June 2004, the disability was characterized as mild and well controlled on medication.  In October 2004, there was reported frequent indigestion and epigastric discomfort, however, she failed to report for diagnostic testing designed to more accurately assess the disability.  While nausea and vomiting was noted in June 2007, this was said to be controlled by daily medication.  Records dated from August 2007 to November 2009 note only chronic constipation treated with diet and medication.  In May 2011, ongoing symptoms were said to be helped with daily medication, and there were no periods of incapacitation.

Moreover, the medical evidence of record has not documented symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In view of the foregoing, the Board finds that the preponderance of the evidence has not shown that the criteria for the next higher 30 percent disability rating under Diagnostic Code 7346 have been met.  

Additionally, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the current level of the Veteran's disability in her favor.  However, the objective medical evidence does not create a reasonable doubt regarding the current level of her gastritis with gastroesophageal reflux disease and hiatal hernia.  The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran; however, the Board finds no basis upon which to assign a higher disability rating.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's gastritis with gastroesophageal reflux and hiatal hernia does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's gastritis with gastroesophageal reflux and hiatal hernia is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Service connection for a right elbow disability is denied.

Service connection for a left shoulder disability is denied.

An initial disability rating greater than 10 percent for service-connected gastritis with gastroesophageal reflux and hiatal hernia is denied.


REMAND

Unfortunately, a remand is required in this case with regard to the issues of service connection for a psychiatric disorder and a disability manifested by body aches; and increased disability ratings for the service-connected right knee disability, postoperative left knee scars, lumbar sacral strain, cervical strain, right ankle sprain, and a left ankle sprain; and entitlement to a TDIU and special monthly compensation based upon the need for aid and attendance.  

Psychiatric Disorder

The Veteran has indicated that she experiences depression and anger as a result of 
her period of active service.  Additionally, VA outpatient treatment records dated in June 2012 suggest that her depression may be related to symptoms associated with some of her service-connected disabilities.  Moreover, outpatient treatment records from the Social Security Administration show that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD).  As indicated above, the Court has held that when a Veteran claims service connection she is not claiming service connection for a specific diagnosis, but for her symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  See Clemons, 23 Vet. App. at 4-6.  In light of the foregoing, the Veteran should be scheduled for a VA mental disorders examination so as to determine the precise nature and etiology of her asserted psychiatric disorder, to include whether it is secondary to a service-connected disability.  

Disability Manifested By Body Aches

The Veteran has asserted that she has developed a disability manifested by body aches as a result of her period of active service.  A review of her service treatment records shows that in April 1981, the Veteran reported experiencing pain on the whole left side of her body following a shot that was given for strep throat.  An assessment of systemic inflammation was given.  Thereafter, a report of medical history dated in April 2001 shows that the Veteran reported having a lack of stamina, painful joints, and headaches.  The Board is currently unable to ascertain the nature and etiology of the Veteran's asserted disability.  Also, in light of the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, the Board will also consider her claim under 38 C.F.R. § 3.317 (2016).  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Increased Disability Ratings and Special Monthly Compensation

With regard to the issues of increased disability ratings for the service-connected right knee disability, postoperative left knee scars, lumbar sacral strain, cervical strain, right ankle sprain, and a left ankle sprain; and entitlement to special monthly compensation based upon the need for aid and attendance, the Veteran most recently underwent a VA examination of the knees in August 2012; she underwent a VA scars examination in June 2007; and the remaining service-connected disabilities have not been evaluated since December 2010.  

Moreover, the December 2010 VA examination of the ankles and spine was for the purpose of establishing service connection.  It has been more than five years since the knees have been evaluated and almost seven years since the remaining disabilities have been evaluated.   While the Veteran underwent an VA Aid and Attendance examination in July 2013, the findings of updated VA examinations will impact the determination of whether the Veteran is in need of regular aid and attendance.  

Moreover, the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, when the new examination is conducted, there must be testing in active and passive motion, in weightbearing and non-weightbearing. 

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board may render a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  The Veteran may submit medical records directly to VA.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA mental disorders examination by an appropriate physician so as to determine the nature and etiology of any psychiatric disorder, to include depression and PTSD, found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.  

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran meets the criteria for a diagnosis of PTSD. If not, the examiner should specify which of the criteria are not met. 

If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis. 

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

(b)  Is it at least as likely as not that the Veteran has a diagnosis of a psychiatric disorder other than PTSD?

(c)  If the Veteran does have a diagnosis of a psychiatric disorder, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not that any diagnosed psychiatric disorder was caused (in whole or in part) by a service-connected disability?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

3.  The AOJ shall make arrangements with an appropriate VA medical facility for a VA Gulf War Guidelines examination to ascertain the nature and etiology of the Veteran's asserted disability manifested by body aches.  The claims file and a copy of this remand must be made available to the examiner. The examiner should note in the examination report that the claims file has been reviewed.  Any testing should also be conducted at that time if deemed necessary by the examiner and the results of any testing done should be included with the findings from the VA examination. 

The examiner should follow the established protocol for qualifying chronic disabilities under 38 C.F.R. § 3.317.  In regard to any disorder(s) diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the diagnosed disorder(s) can be related to the Veteran's period of active service, and particularly to her service in the Southwest Asia theater of operations.

Regardless of the results of the Gulf War Guidelines examination, the examiner is asked to express an opinion as to whether the Veteran has a disability manifested by body aches that is at least as likely as not related to her period of active service.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the asserted disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of her service-connected right and left ankle, and cervical and lumbar spine disabilities.  The claims file, to include a copy of this Remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

A comprehensive clinical history of each disability must be obtained.  The examination report must include discussions of the Veteran's medical history and assertions.  

Right and Left Ankles:

It is requested that the examiner identify all symptoms and manifestations of the Veteran's right and left ankle disabilities. 

The examiner is specifically requested to provide range of motion findings for the affected parts.  The examiner must determine whether either ankle exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, to include the Veteran's pain-free range of motion.

Any range of motion testing should be conducted in both active and passive range of motion, as well as in weightbearing and non-weightbearing conditions.  

The examiner must also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the ankles are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups, i.e., pain-free motion during flare-ups

Cervical and Lumbar Spines 

The VA examiner is directed to conduct range of 
motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

Any range of motion testing should be conducted in both active and passive range of motion, as well as in weightbearing and non-weightbearing conditions.  

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner should comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected cervical and lumbar spine disorders, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on her employment and activities of daily life.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of her service-connected postoperative left knee scars.  The claims file, to include a copy of this Remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner should be conducted. 

(a)  The examiner is asked to identify the degree of impairment due to residual scarring from the left knee surgical repair.  The examiner is asked to describe the amount of surface area involved and to comment on whether the Veteran's scars are unstable, superficial or deep, i.e., adherent to underlying tissue, painful on examination or cause limitation of function of any affected part.

(b)  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she should provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner should provide a rationale for each opinion given.

6.  The AOJ shall schedule the Veteran for a VA examination to determine whether her service-connected disabilities result in (a) the need for the aid and attendance of another person or (b) her being housebound.  The entire claims file should be made available to the examiner for review in conjunction with the examination. 

Following evaluation of the Veteran, the examiner should express an opinion as to: (a) Whether the Veteran is so helpless due to her service-connected disabilities as to need the regular aid and attendance of another person; and (b) Whether the Veteran is substantially confined to her dwelling or immediate premises due to service-connected disabilities and whether it is reasonably certain that the disabilities and resultant confinement will continue throughout her lifetime. 

In doing so, the examiner should acknowledge the Veteran's report as to the extent of her symptomatology.  The examiner shall include a complete rationale for all opinions given.

7.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


